DETAILED ACTION
1.	This is a first action on the merits of application 17124274.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-6, 9-16, 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Anchini EP 3725666. 
4.	As per claim 1, Anchini discloses a floating vessel comprising: (a) opposing hulls 2; (b) a beam 4 extending between and interconnecting the opposing hulls; and (c) a deck 3 supported by the beam and positioned between the opposing hulls, wherein the floating vessel is modular and configured for easy assembly, disassembly, or both. See figs 1-4, [0057-0060].
5.	As per claim 2, Anchini discloses the deck includes a channel and the beam extends through the channel to support the deck. See figs 11a/b
6.	As per claim 3, Anchini discloses a plank 5 positioned between the deck and the opposing hulls, wherein the plank is supported by the beam and forms additional decking of the vessel. See fig 8
7.	As per claim 4-5, Anchini discloses a panel 205 [fig. 8] extending between the opposing hulls and secured in grooves of the opposing hulls to form a back of the vessel.
8.	As per claim 6, Anchini discloses the vessel includes a plurality of beams 4 and a portion of the plurality of beams [ 5 form oar attachments 101] forms oars 100 that are movably secured to the vessel. Figs. 5-6

10.	As per claim 10-12, Anchini discloses wherein the beam extends through a fitting mounted to the opposing hulls and is received by a hole of the opposing hulls and the fitting is substantially coaxial and the fitting secures the beam in place via a fastener. See figs 11a/b
11.	As per claim 13, Anchini discloses a ledge of the opposing hulls, the deck, and the plank are substantially coplanar, and a surface of the ledge, a surface of the deck, and a surface of the plank form a substantially planar walkway. See figs. 12-14
12.	As per claim 14, Anchini discloses the floating vessel is configured for repetitive assembly and disassembly free of any damage to the floating vessel. [0064-0065]
13.	As per claim 15, Anchini discloses the opposing hulls are formed from interconnected structural members and the structural members form a cavity within the opposing hulls. See figs 18, 22-23 each hull has a storage compartment 8 (cavity).
14.	As per claim 16, Anchini discloses the cavity is filled with an insulating material. [0064]
15.	As per claim 20, Anchini discloses A modular boat comprising:(a) a first hull; (b) a second hull connected to the first hull by a beam extending through a fitting mounted of the first hull and received by a hole of the second hull; (c) a deck supported by the beam and positioned between the first hull and the second hull, wherein the deck includes a channel beneath a top surface and the beam extends through the channel; and (d) a panel extending between the first hull and the second hull, wherein the panel is inserted into opposing grooves of the first hull and the second hull. The limitations of this claim are encompassed by rejected claims 1-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.	Claims 7-8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchini, and further in view of Marchio US 10155579. 
17.	As per claims 7-8 and 19, Anchini discloses the aforementioned limitation of claim 1, he does not disclose the limitations of a compartment configured to house a battery and the battery powers a motor of the vessel, powers lights positioned along the vessel, or both. Marchio discloses the limitations of the battery compartment that powers the motor and lights via a power supply [col. 3 II 5-30] and is totally battery powered. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have a battery powered vessel vice a human/sail powered vessel to be able to travel longer distances.
18.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchini, and further in view of Borton US 10875608.
19.	As per claims 17-18, Anchini discloses the aforementioned limitation of claim 1, he does not disclose the limitations of the structural members are covered in a reinforcing material or wherein the structural members are wood, and the reinforcing material is fiberglass. Borton discloses these limitations in col. 4 II 30-45. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means to strengthen the hulls of a vessel and prevent salt water corrosion.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617